EXHIBIT 10.21

Description of Director and Named Executive Officer Compensation*

Directors

Directors who are also employees of either the Holding Company or Finlay Jewelry
receive no additional compensation for serving as members of the Board.

For serving as a director of the Holding Company and Finlay Jewelry during 2006,
each non-employee director with the exception of Mr. Cornstein, received
aggregate compensation at the rate of $25,000 per year plus $1,000 for each
Board meeting and each committee meeting attended in person, and $500 for each
such meeting attended by conference telephone call, with the chairman of the
Audit Committee receiving an additional annual fee of $6,000 and the
Compensation Committee chairman and Nominating and Corporate Governance
Committee chairman each receiving an additional annual fee of $3,000.

Prior to 2007, in lieu of receiving compensation for service on the Holding
Company and Finlay Jewelry’s Boards, Mr. Cornstein was provided free use of an
office in the Holding Company’s headquarters building. The Holding Company
incurred no aggregate incremental cost to provide this office to Mr. Cornstein.
Beginning in 2007, Mr. Cornstein receives compensation under the same
arrangement as the Company’s other non-employee directors and is paying rent to
the Holding Company of $25,000 per year for the use of the office.

Non-employee directors of the Holding Company and Finlay Jewelry will receive
compensation for Board service under the same arrangements for 2007, except that
beginning in 2007, Mr. Matthews, as Lead Independent Director, will receive an
additional annual fee of $25,000.          

Each non-employee director has the option, under the Holding Company’s Director
Deferred Compensation and Stock Purchase Plan (the “Director Deferred
Compensation Plan”), to defer 100% of his or her annual retainer and committee
chairperson fees that would otherwise be paid in cash and receive restricted
stock units (“RSUs”). The participant RSUs are awarded and credited to the
director participant’s account quarterly in an amount based on a formula which
divides the cash amount deferred by the fair market value of a share of Common
Stock on the award date, and are immediately vested. The Holding Company also
credits the participant’s account with one matching RSU, which vests on the
one-year anniversary date of the award date, for each participant RSU purchased
by the director.

Named Executive Officers

The following table sets forth the annual base salaries of the Chief Executive
Officer and the four other most highly compensated executive officers of the
Holding Company for the fiscal year ending February 2, 2008, and the target
bonus for each such executive officer.

 

 

--------------------------------------------------------------------------------



 

 

Base Salary

Target Bonus %

Arthur E. Reiner

Chairman, President and Chief Executive Officer of the Holding Company and
Chairman and Chief Executive Officer of Finlay Jewelry

$1,005,000

100%

 

 

 

Bruce E. Zurlnick
Senior Vice President, Treasurer and Chief Financial Officer of the Holding
Company and Finlay Jewelry

$310,000

60%

 

 

 

Joseph M. Melvin
Executive Vice President, and Chief Operating Officer of the Holding Company and
President and Chief Operating Officer of Finlay Jewelry

$452,056

60%

 

 

 

Leslie A. Philip
Executive Vice President, and Chief Merchandising Officer of the Holding Company
and Finlay Jewelry

$471,690

60%

 

 

 

Edward J. Stein
Senior Vice President and Director of Stores of Finlay Jewelry

$390,056

60%

Pursuant to the terms of his employment agreement, Mr. Reiner is also entitled
to certain stock compensation.

The executive officers named above are also eligible to receive those benefits
available to all of Finlay Jewelry’s senior officers, including
performance-based cash bonuses, the ability to participate in the Holding
Company’s Executive Deferred Compensation and Stock Purchase Plan, supplemental
executive medical benefits, company-paid group life insurance (other than for
Mr. Reiner who is entitled to key man life insurance under the terms of his
employment agreement), as well as various other benefits available to all
full-time employees of Finlay Jewelry including, but not limited to, paid
vacation time, participation in the Holding Company’s 401(k) plan and short-term
disability benefits.

*References herein to Holding Company are intended to refer to Finlay
Enterprises, Inc. and references herein to Finlay Jewelry are intended to refer
to Finlay Fine Jewelry Corporation.

 

 

--------------------------------------------------------------------------------